Citation Nr: 1317714	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1980, with a period of inactive duty for training (INACDUTRA) from August 12 to August 29, 1999.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Consequently, the Board must ascertain whether the Veteran's March 2002 claim of entitlement to service connection for a left eye disability constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for "eye tiredness." 

The Veteran's September 1980 claim of entitlement to service connection for "eye "tiredness" was ultimately denied because the RO determined that his service treatment records did not demonstrate an inservice injury or an inservice disease.  Further, at the time of the June 1981 rating decision, the only diagnosis of record was hyperopia, latent, with bilateral visual acuity of 20/20.  The RO determined that this diagnosis was a constitutional abnormality and, thus, was not subject to service connection.  Further, as a result of a February 1981 VA examination, the examiner determined that there was "no eye disease or injury of etiological significance."  Beyond complaining of "tired eyes," the Veteran did not provide description of the eye disability for which he was seeking to establish service connection, but asserted that the eye disability had its onset on January 18, 1973.  The Veteran did not provide a description as to the circumstances giving rise to the claimed eye disability.

In March 2002, the Veteran claimed entitlement to service connection for a "left eye disorder."  Pursuant to this claim, the Veteran asserted that a current left eye disability was the result of a physical altercation occurring on August 25, 1999.  In support of this claim, the Veteran submitted evidence demonstrating diagnoses of presbyopia, hyperopia, "unspecified cataract," benign neoplasm of the choroid, an "unspecified" visual field defect, and unspecified preglaucoma, with contradicting evidence of no pathology, yet with the presence of a field defect that was atypically associated with trauma.  During the pendency of this appeal, the Veteran complained of a loss of peripheral vision and blurry vision, and asserted that his left eye was undergoing physical changes.  He denied pain, distorted vision, enlarged images, redness, swelling, discharge, and watering.  During an August 2008 VA examination, the Veteran stated that the eye symptom about which he was complaining was that of difficulty with peripheral vision.

Although the Veteran based his September 1980 and March 2002 claims on different incidents that were separated by many years, the disability for which he sought/is seeking service connection relates to decreased visual acuity and/or a decreased visual field.  In making this determination, the Board recognizes that the Veteran claimed "eye tiredness" in September 1980, but the only diagnosis submitted in support of that claim concerned visual acuity.  As such, the Board finds that the Veteran's March 2002 claim of entitlement to service connection for a left eye disability is not independent from the September 1980 claim.  Id.  Accordingly, the Board finds that his March 2002 claim is properly captioned as one to reopen.
The issue of entitlement to service connection for a left eye disability will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a left eye disability was denied in a June 1981 rating decision.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence submitted since the June 1981 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left eye disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left eye disability because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In September 1980, the Veteran submitted a claim of entitlement to service connection for a left eye disability, which was denied in a June 1981 rating decision.  The June 1981 denial was predicated on the RO's finding that the Veteran's service treatment records did not demonstrate a left eye injury and that the then current diagnosis (refractive errors) was a constitutional abnormality not subject to service connection.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the June 1981 rating decision.  See 38 C.F.R. § 3.156(b) (2012).  Consequently, the June 1981 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence submitted since the June 1981 rating decision was not new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the June 1981 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a left eye disability should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the June 1981 rating decision, the Veteran has submitted evidence demonstrating that he was ordered to Inactive Duty for Training (INACDUTRA) for 17 days beginning on August 12, 1999.  He further submitted evidence, including a sworn statement, a sick slip, and treatment reports, demonstrating that he was involved in a physical altercation on August 25, 1999, a result of which he incurred an abrasion to his left check and complained of a decreased ability to focus visually.  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).  Service connection may only be granted for disability resulting from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1110; 38 C.F.R. §§ 3.6 , 3.303, 3.304.

As discussed above, the June 1981 rating decision denying service connection for a left eye disability was based, in part, on the lack of evidence demonstrating an inservice injury or disease.  As the August 25, 1999 incident occurred during a period of service, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left eye disability.  In determining that the evidence submitted since the June 1981 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for a left eye disability is addressed in the remand portion of the decision below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability is reopened and, to this extent only, the appeal is granted. 


REMAND

Pursuant to his March 2002 claim, the Veteran was provided a VA examination in August 2008.  As a result of this examination, the examiner stated the following with respect to a diagnosis:

For the [Veteran]'s claimed condition of left eye condition [capitalization omitted], a diagnosis is not possible because while there is a field defect in the left periphery, it is not reflected in any observable pathology and does not correspond to the types of defects that might be seen in trauma.

In regards to an etiological opinion, the examiner stated the following:

...the actual cause of the defect, which is reproduced in the visual field examination that I performed today, is unknown.  It would be atypical for a trauma to make this pattern and usually this pattern would be reflected in observable pathology of the retina but this [V]eteran's retina is normal.

As cited above, the August 2008 VA examiner opined both that the defect found did not correspond to the types of defects that might be associated with trauma, and that it would be "atypical" for the Veteran's left eye defect to result from trauma and that the defect "usually" existed along with observable pathology of the retina, which was not present.  Use of the words "atypical" and "usually" does not rule out the possibility that this Veteran's left eye disability was caused by the trauma he experienced on August 25, 1999, or was otherwise related to his military service.  The salient etiological question presented by the Veteran's claim is whether it is at least as likely as not (a 50 percent likelihood or greater) that a current left eye disability was incurred in or due to his military service, to include the August 25, 1999 incident.  The Board finds that the August 2008 VA examiner's opinion did not address this question and, thus, is not adequate for purposes of adjudicating the claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993)(holding that medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection).

Further, the examiner reviewed the Veteran's treatment records, noting diagnoses of corneal abrasion, medial field restriction, and field defect, but did not acknowledge the presence of the following diagnoses:  "unspecified cataract," benign neoplasm of the choroid, and unspecified preglaucoma.  Moreover, the examiner did not provide an explanation as how there could be the verified presence of a field defect, but that rendering a diagnosis was not possible beyond noting the lack of observable pathology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  For this reason, the Board also finds that the August 2008 VA examination is inadequate for purposes of adjudicating the Veteran's service connection claim.

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran a VA examination.
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination to determine the nature and etiology of any found left eye disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left eye disability is related to an injury sustained during the August 25, 1999 physical altercation.

In providing the opinion, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.

A complete rationale for any opinion expressed must be included in the examination report.
If an opinion cannot be offered without speculation, the examiner is requested to identify what additional information would be necessary to provide a non-speculative opinion, or to indicate that the question is beyond the capabilities of medical knowledge.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


